  3:20-cv-02482-JMC-SVH     Date Filed 01/15/21   Entry Number 41   Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Myron Hubbard,                        )      C/A No.: 3:20-2482-JMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )                 ORDER
 South Carolina Department of          )
 Mental Health,                        )
                                       )
                   Defendant.          )
                                       )

      Myron Hubbard (“Plaintiff”), proceeding pro se, originally filed this

matter in the Court of Common Pleas for Richland County, South Carolina.

[ECF No. 9-1]. South Carolina Department of Mental Health (“Defendant”)

removed this case from state court pursuant to 28 U.S.C. § 1331. [ECF No. 9

¶ 6]. Plaintiff filed a motion to remand [ECF No. 15], which was denied by

this court following issuance of a report and recommendation by the

undersigned and adoption of the same by the district judge. [ECF No. 22,

ECF No. 37]. This matter comes before the court on Plaintiff’s motion for

default judgment sanctions and motion to amend/correct the scheduling

order. [ECF No. 34, ECF No. 35].

      Pursuant to 28 U.S.C. § 636(b) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), this case has been referred to the undersigned for all pretrial

proceedings. For the reasons that follow, Plaintiff’s motions are denied.
  3:20-cv-02482-JMC-SVH      Date Filed 01/15/21   Entry Number 41   Page 2 of 3




      First, Plaintiff’s motion for default judgment sanctions rehashes many

of the same arguments he has repeatedly presented to the court concerning

the timeliness of Defendant’s removal of this case to this court. [See ECF No.

15, ECF No. 29, ECF No. 34]. The court has addressed these arguments and

will not revisit them here. [See ECF No. 22, ECF No. 37].

      Plaintiff additionally challenges the sufficiency of Defendant’s denials

in its answer, arguing sanctions are warranted in that some of Defendant’s

answers to Plaintiff’s complaint “contain[] false denials with reckless

disregard of the truth” or were submitted without evidentiary support. [See

ECF No. 34 at 20–32 (citing ECF No. 11 ¶¶ 23, 25, 31, 34)].

      The court has reviewed each of the challenged denials, finding that

Plaintiff’s relevant allegations are argumentative or state legal conclusions.

[See ECF No. 9-1 at ¶¶ 23, 25, 31, 34 (alleging events occurred “[d]uring” or

“after the protected act of Mr. Hubbard discrimination filing”), id. at ¶ 31

(alleging Defendant “participated in a criminal act” against Plaintiff), id. at

¶¶ 31, 34 (alleging Plaintiff suffered a hostile work environment)]. Upon

review, the court finds that the challenged denials were either sufficient or at

least reasonable under the circumstances. See In re Bees, 562 F.3d 284, 287

(4th Cir. 2009) (citing Fed. R. Civ. P. 11(b)) (“Rule 11 requires an attorney

who has ‘present[ed] to the court a pleading, written motion, or other paper—

whether by signing, filing, submitting, or later advocating it’ to certify ‘to the
  3:20-cv-02482-JMC-SVH     Date Filed 01/15/21   Entry Number 41   Page 3 of 3




best of the person’s knowledge, information, and belief, formed after an

inquiry reasonable under the circumstances’ that, inter alia, ‘the factual

contentions have evidentiary support.’”).

      To the extent Plaintiff seeks evidence from Defendant, as set by the

court’s scheduling order entered on July 7, 2020, discovery is ongoing. [See

ECF No. 13]. Indeed, Plaintiff has provided, in his motion, reproductions of

numerous requests for admissions he states has been served Defendant. [See

ECF No. 34 at 20–32]. See also Cardinale v. City of Atlanta, C/A No. 1:20-

01077-AT, 2020 WL 3046396, at *10 (N.D. Ga. June 8, 2020) (“Where there

exists a mechanism for Plaintiff to obtain the relief he seeks without

resorting to the drastic remedy of sanctions or even involving the Court, a

Rule 11 motion is particularly inappropriate.”). Accordingly, Plaintiff’s

motion for default judgment sanction is denied.

      At this time, the court also denies Plaintiff’s motion to amend the

scheduling order, as he does not indicate what amendments to the scheduling

order he seeks, nor why. See Fed. R. Civ. P. 16(b)(4) (“A schedule may be

modified only for good cause and with the judge’s consent”).

      For these reasons, Plaintiff’s motions are denied. [ECF Nos. 34, 35].

      IT IS SO ORDERED.


January 14, 2021                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge
